Citation Nr: 0306837	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  95-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik


INTRODUCTION

The veteran served on active duty from May 1977 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
remanded in March 1998.  In a November 2002 decision, the 
Board addressed several other issues on appeal.  In that 
decision, the Board noted that it was taking additional 
development action on the TDIU issue pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, it 
has since come to the Board's attention that the type of 
development necessary in this case is more appropriately 
accomplished by the RO.  


REMAND

The veteran has alleged that he is unemployable as a result 
of his service-connected disabilities and that TDIU is 
warranted.  Service connection is currently in effect for 
status post left shoulder repair with recurrent dislocations 
with tendonitis of the distal rotator cuff tendons and 
anterior glenoid labial tear with degenerative joint disease 
and chronic pain syndrome of the left shoulder evaluated as 
20 percent disabling and for anxiety with history of tension 
headaches and dysthymic reaction currently evaluated as 30 
percent disabling (pursuant to a partial grant by the Board 
in the November 2002 decision referenced in the 
introduction).  

With regard to the TDIU issue, the Board finds that the 
evidence of record is insufficient to determine the current 
effect of the service-connected disabilities on the veteran's 
ability to work.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  A VA social and industrial survey 
should be conducted to assess the effect 
of the service-connected left shoulder 
disability and service-connected anxiety 
with history of tension headaches and 
dysthymic reaction on his ability to 
obtain and maintain substantially gainful 
employment.  It is imperative that the 
claims files be made available to and be 
reviewed by the examiner in connection 
with the survey.  A written copy of the 
report should be associated with the 
claims folder.

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the criteria for 
entitlement to TDIU have been met.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_______________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




